Citation Nr: 0619777	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-33 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
scars, right wrist, status post removal of ganglion cysts.

2.  Entitlement to an initial compensable evaluation for 
scars, left wrist, status post removal of ganglion cysts.

3.  Entitlement to service connection for right carpal tunnel 
syndrome.

4.  Entitlement to service connection for left carpal tunnel 
syndrome.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to October 
2002.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from adverse rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
scars, right wrist, status post removal of ganglion cysts.

2.  Entitlement to an initial compensable evaluation for 
scars, left wrist, status post removal of ganglion cysts.

3.  Entitlement to service connection for right carpal tunnel 
syndrome.

4.  Entitlement to service connection for left carpal tunnel 
syndrome.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to October 
2002.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from adverse rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The veteran's service medical records reflect that he 
underwent excision of ganglion cysts of both wrists on 
multiple occasions.  Following surgeries on his right wrist, 
he reported a numbness sensation of the right 4th digit as 
well as decreased sensation over the dorsum of the hand and 
over the 2nd metacarpal.  On his pre-discharge examination in 
September 2002, he reported numbness and tingling on the tips 
of the 2nd and 3rd fingers of the hands bilaterally.  He was 
suspected to have carpal tunnel syndrome bilaterally.  A 
follow-up examination was performed in November 2002 without 
review of the claims folder.  An electromyography and nerve 
conduction velocity (EMG/NCV) study did not confirm the 
presence of carpal tunnel syndrome, but a diagnosis of carpal 
tunnel syndrome was provided upon the clinical presentation.  

The Board is of the opinion that medical examination based 
upon review of the claims folder is required to clarify 
whether the veteran's sensory deficits in both hands, that 
were first reported in service, are attributable to a 
possible nerve injury due to residuals of excision of 
ganglion cysts and/or to carpal tunnel syndrome as diagnosed 
by the VA examiner who did not have benefit of review of the 
claims folder.  VAOPGCPREC 20-95 (July 14, 1995); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (duty to assist compels 
an examiner's review of the claims file in cases when such 
review is necessary to ensure a fully informed examination or 
to provide an adequate basis for the examiner's findings and 
conclusions).  

On remand, additional development should be undertaken to 
cure notice deficiencies in this case.  The veteran was not 
provided notice pursuant to 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b) prior to the initial adjudication of the claims.  
Recent precedential opinions have determined that notice 
complying with the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b) must advise the claimant of the information 
or evidence needed to establish a disability rating and 
effective date of award.  The claims for a higher initial 
rating stem from an application for service connection filed 
in June 2002.  The Statement of the Case (SOC) only provided 
the veteran the rating criteria for scars that became 
effective August 30, 2002.  See 67 Fed. Reg. 49590-99 (July 
31, 2002).  The claim must be also be considered under the 
criteria in effect at the time the claim was filed.  38 
U.S.C.A. § 5110(g) (West 2002).  Additionally, a scar 
examination should be provided as the examination reports of 
record do not provide sufficient description of the scar 
disabilities to apply the applicable diagnostic criteria.  
38 C.F.R. § 4.2 (2005).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that:
      a) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and
      b) provide the veteran the criteria 
for evaluating scar disabilities in 
effect prior to August 30, 2002.

2.  Schedule the veteran for neurologic 
examination to determine the nature and 
etiology of the sensory deficits of both 
hands reported in service.  The claims 
folder must be provided to the examiner 
for review.  The examiner should be 
requested to accomplish the following:
      a) review the history of excisions 
of ganglion cysts of both wrists in 
service and VA examination reports dated 
September and November 2002; and 
      b) what diagnosis, or diagnoses, 
is/are attributable to the veteran's in-
service reports of numbness sensation of 
the right 4th digit, numbness and 
tingling on the tips of the 2nd and 3rd 
right fingers, decreased sensation over 
the dorsum of the right hand as well as 
numbness and tingling on the tips of the 
2nd and 3rd left fingers.

3.  Schedule the veteran for skin 
examination to determine the nature 
severity of the veteran's residual 
scarring of status post removal of 
ganglion cysts of the right and left 
wrists.  The claims folder must be 
provided to the examiner for review.  The 
examiner should be requested to identify 
all current residual disability of the 
service connected status post excision of 
ganglion cysts of the right and left 
wrist, to include:
      a) a measurement, in square inches, 
of the area encompassed by the residual 
scarring on the right and left wrist;
      b) the presence or absence of soft 
tissue damage for the residual scarring 
on the right and left wrist
      c) whether there is frequent loss of 
covering of skin over the scar(s) of the 
right and left wrist;
      d) whether the scar(s) of the right 
and/or left wrist are painful on 
examination; and
      e) whether the residual scarring on 
the right and left wrist results in 
limitation of motion of the part 
affected.

4.  Thereafter, readjudicate the claims 
on appeal.  In so doing, appropriately 
apply the criteria for evaluating scar 
disabilities in effect prior to August 
30, 2002 and thereafter.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  If any benefit on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case and allowed an appropriate 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and to conduct further 
development.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


